 
VA SOFTWARE CORPORATION
 
1998 STOCK PLAN
 
NOTICE OF GRANT OF STOCK PURCHASE RIGHT
 
Unless otherwise defined herein, the terms defined in the amended and restated
1998 Stock Plan shall have the same defined meanings in this Notice of Grant of
Stock Purchase Right (the “Notice of Grant”).
 
 

Grantee: [Name]     Address: [Address Line 1]       [Address Line 2]    

 
 
You have been granted the right to purchase Common Stock of the Company, subject
to the Company’s Reacquisition Right (as described in the attached Restricted
Stock Purchase Agreement (the “Agreement”)), as follows:
 

Date of Grant   [Date of Grant] Price Per Share                    
$0.001
Total Number of Shares Subject to Stock Purchase Right
[Number of Shares]

 
By your signature and the signature of the Company’s representative below, you
and the Company agree that this Stock Purchase Right is granted under and
governed by the terms and conditions of the Plan and the Agreement, attached
hereto as Exhibit A-1, both of which are made a part of this document. You
further agree to execute the attached Agreement as a condition to receiving any
shares under this Stock Purchase Right.
 
 

GRANTEE:   VA SOFTWARE CORPORATION       Signature   By           Print Name  
Title  

     
 

--------------------------------------------------------------------------------


 
EXHIBIT A-1
 
VA SOFTWARE CORPORATION
 
1998 STOCK PLAN
 
RESTRICTED STOCK PURCHASE AGREEMENT
 
Unless otherwise defined herein, the terms defined in the Plan shall have the
same defined meanings in this Restricted Stock Purchase Agreement.
 
WHEREAS the individual named in the Notice of Grant of Stock Purchase Right (the
“Grantee”) is a Service Provider and the Grantee’s continued participation is
considered by the Company to be important for the Company’s continued growth;
and
 
WHEREAS in order to give the Grantee an opportunity to acquire an equity
interest in the Company as an incentive for the Grantee to participate in the
affairs of the Company, the Administrator has granted to the Grantee a Stock
Purchase Right subject to the terms and conditions of the Plan and the Notice of
Grant of Stock Purchase Right (the “Notice of Grant”), which are incorporated
herein by reference, and pursuant to this Restricted Stock Purchase Agreement
(the “Agreement”).
 
NOW THEREFORE, the parties agree as follows:
 
1. Sale of Stock. The Company hereby issues and sells to the Grantee, and the
Grantee hereby purchases from the Company, for the promise of services to be
provided to the Company over the vesting period set forth in Section 3, below,
and as a separate incentive in connection with his or her employment and not in
lieu of any salary or other compensation for his or her services, a number of
shares of the Company’s Common Stock (the “Restricted Stock”) as provided in the
Notice of Grant, subject to all of the terms and conditions in this Agreement
and the Plan. The Company and Grantee hereby acknowledge and agree that the
value of the promise to render services over the vesting period set forth in
Section 3 is sufficient consideration for the purchase of the shares of
Restricted Stock and equals or exceeds the purchase price for such shares.
 
2. Reacquisition Right. In the event the Grantee ceases to be a Service Provider
for any or no reason (including death or Disability) before all of the Shares of
Restricted Stock are released from the Company’s Reacquisition Right (see
Section 3), all such Shares will thereupon be forfeited and automatically
transferred to and reacquired by the Company at no cost to the Company (the
“Reacquisition Right”). The Grantee will not be entitled to any compensation for
any Shares of Restricted Stock returned to the Company pursuant to this
Section 2. Upon such termination, the Company will become the legal and
beneficial owner of the Shares of Restricted Stock being forfeited and
reacquired by the Company and all rights and interests therein or relating
thereto, and the Company will have the right to retain and transfer to its own
name the number of Shares of Restricted Stock being reacquired by the Company.
 
 

--------------------------------------------------------------------------------


 
3. Release of Shares From Reacquisition Right.
 
(a) Vesting Schedule. [INSERT VESTING SCHEDULE]
 
(b) Unreleased Shares. Any of the Shares that have not yet been released from
the Reacquisition Right are referred to herein as “Unreleased Shares.”
 
4. Restriction on Transfer. Except for the escrow described in Section 5 or the
transfer of the Shares to the Company contemplated by this Agreement, none of
the Shares or any beneficial interest therein will be transferred, encumbered or
otherwise disposed of in any way until such Shares are released from the
Company's Reacquisition Right in accordance with the provisions of this
Agreement. Any distribution or delivery to be made to the Grantee under this
Agreement will, if the Grantee is then deceased, be made to the Grantee's
designated beneficiary, or if no beneficiary survives the Grantee, to the
administrator or executor of the Grantee's estate. Any such transferee must
furnish the Company with (a) written notice of his or her status as transferee,
and (b) evidence satisfactory to the Company to establish the validity of the
transfer and compliance with any laws or regulations pertaining to said
transfer.
 
5. Escrow of Shares.
 
(a) All Shares of Restricted Stock will, upon execution of this Agreement, be
delivered and deposited with an escrow holder designated by the Company (the
“Escrow Holder”). The Shares of Restricted Stock and stock assignment will be
held by the Escrow Holder until such time as the Company's Reacquisition Right
expires or the date the Grantee ceases to be a Service Provider.
 
(b) The Escrow Holder will not be liable for any act it may do or omit to do
with respect to holding the Unreleased Shares in escrow while acting in good
faith and in the exercise of its judgment.
 
(c) Upon the Grantee’s termination as a Service Provider for any reason, the
Escrow Holder, upon receipt of written notice of such termination, will take all
steps necessary to accomplish the transfer of the Unreleased Shares to the
Company. The Grantee hereby appoints the Escrow Holder with full power of
substitution, as the Grantee's true and lawful attorney-in-fact with irrevocable
power and authority in the name and on behalf of the Grantee to take any action
and execute all documents and instruments, including, without limitation, stock
powers which may be necessary to transfer the certificate or certificates
evidencing such Unreleased Shares to the Company upon such termination.
 
(d) When a portion of the Shares has been released from the Reacquisition Right,
upon request, the Escrow Holder will take all steps necessary to accomplish the
transfer of the Unreleased Shares to the Grantee.
 
(e) Subject to the terms hereof, the Grantee will have all the rights of a
shareholder with respect to the Shares while they are held in escrow, including
without limitation, the right to vote the Shares and to receive any cash
dividends declared thereon.
 
 
 
2

--------------------------------------------------------------------------------


 
 
(f) In the event of any merger, reorganization, consolidation, recapitalization,
separation, liquidation, stock dividend, split-up, share combination, or other
change in the corporate structure of the Company affecting the Common Stock, the
Shares of Restricted Stock will be increased, reduced or otherwise changed, and
by virtue of any such change the Grantee will in his capacity as owner of
Unreleased Shares that have been awarded to him be entitled to new or additional
or different shares of stock, cash or securities (other than rights or warrants
to purchase securities); such new or additional or different shares, cash or
securities will thereupon be considered to be Unreleased Shares and will be
subject to all of the conditions and restrictions which were applicable to the
Unreleased Shares pursuant to this Agreement. If the Grantee receives rights or
warrants with respect to any Unreleased Shares, such rights or warrants may be
held or exercised by the Grantee, provided that until such exercise any such
rights or warrants and after such exercise any shares or other securities
acquired by the exercise of such rights or warrants will be considered to be
Unreleased Shares and will be subject to all of the conditions and restrictions
which were applicable to the Unreleased Shares pursuant to this Agreement. The
Administrator in its absolute discretion at any time may accelerate the vesting
of all or any portion of such new or additional shares of stock, cash or
securities, rights or warrants to purchase securities or shares or other
securities acquired by the exercise of such rights or warrants.
 
(g) The Company may instruct the transfer agent for its Common Stock to place a
legend on the certificates representing the Restricted Stock or otherwise note
its records as to the restrictions on transfer set forth in this Agreement.
 
6. Withholding of Taxes. Notwithstanding any contrary provision of this
Agreement, no certificate representing the Shares of Restricted Stock may be
released from the escrow established pursuant to Section 5, unless and until
satisfactory arrangements (as determined by the Administrator) will have been
made by the Grantee with respect to the payment of income, employment and other
taxes which the Company determines must be withheld with respect to such Shares.
The Administrator, in its sole discretion and pursuant to such procedures as it
may specify from time to time, may permit the Grantee to satisfy such tax
withholding obligation, in whole or in part by one or more of the following
(without limitation): (a) paying cash, (b) electing to have the Company withhold
otherwise deliverable Shares having a Fair Market Value equal to the minimum
amount required to be withheld, (c) delivering to the Company already vested and
owned Shares having a Fair Market Value equal to the amount required to be
withheld, or (d) selling a sufficient number of such Shares otherwise
deliverable to Grantee through such means as the Company may determine in its
sole discretion (whether through a broker or otherwise) equal to the amount
required to be withheld. If the Grantee fails to make satisfactory arrangements
for the payment of any required tax withholding obligations hereunder at the
time any applicable Shares otherwise are scheduled to vest pursuant to Section
3, the Grantee will permanently forfeit such shares and the shares will be
returned to the Company at no cost to the Company.
 
7. Rights as Stockholder. Neither Grantee nor any person claiming under or
through Grantee will have any of the rights or privileges of a stockholder of
the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares will have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
Grantee or the Escrow Agent. Except as provided in Section 5(f), after such
issuance, recordation and delivery, Grantee will have all the rights of a
stockholder of the Company with respect to voting such Shares and receipt of
dividends and distributions on such Shares.
 
 
3

--------------------------------------------------------------------------------


 
 
8. Additional Conditions to Release from Escrow. The Company will not be
required to issue any certificate or certificates for Shares hereunder or
release such Shares from the escrow established pursuant to Section 5 prior to
fulfillment of all the following conditions: (a) the admission of such Shares to
listing on all stock exchanges on which such class of stock is then listed;
(b) the completion of any registration or other qualification of such Shares
under any state or federal law or under the rulings or regulations of the
Securities and Exchange Commission or any other governmental regulatory body,
which the Administrator will, in its absolute discretion, deem necessary or
advisable; (c) the obtaining of any approval or other clearance from any state
or federal governmental agency, which the Administrator will, in its absolute
discretion, determine to be necessary or advisable; and (d) the lapse of such
reasonable period of time following the date of grant of the Restricted Stock as
the Administrator may establish from time to time for reasons of administrative
convenience.
 
9. Legends. The share certificate evidencing the Shares, if any, issued
hereunder shall be endorsed with the following legend (in addition to any legend
required under applicable state securities laws):
 
THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
UPON TRANSFER AND RIGHTS OF REACQUISITION AS SET FORTH IN AN AGREEMENT BETWEEN
THE COMPANY AND THE SHAREHOLDER, A COPY OF WHICH IS ON FILE WITH THE SECRETARY
OF THE COMPANY.
 
  10. General Provisions.
 
(a) This Agreement shall be governed by the internal substantive laws, but not
the choice of law rules of California. This Agreement, subject to the terms and
conditions of the Plan and the Notice of Grant, represents the entire agreement
between the parties with respect to the purchase of the Shares by the Grantee.
Subject to Section 15(c) of the Plan, in the event of a conflict between the
terms and conditions of the Plan and the terms and conditions of this Agreement,
the terms and conditions of the Plan shall prevail. Unless otherwise defined
herein, the terms defined in the Plan shall have the same defined meanings in
this Agreement.
 
(b) This Agreement constitutes the entire understanding of the parties on the
subjects covered. Grantee expressly warrants that he or she is not accepting
this Agreement in reliance on any promises, representations, or inducements
other than those contained herein. Modifications to this Agreement or the Plan
can be made only in an express written contract executed by a duly authorized
officer of the Company. Notwithstanding anything to the contrary in the Plan or
this Agreement, the Company reserves the right to revise this Agreement as it
deems necessary or advisable, in its sole discretion and without the consent of
Grantee, to comply with Section 409A of the Code or to otherwise avoid
imposition of any additional tax or income recognition under Section 409A of the
Code in connection to this award of Restricted Stock.
 
(c) Any notice, demand or request required or permitted to be given by either
the Company or the Grantee pursuant to the terms of this Agreement shall be in
writing and shall be deemed given when delivered personally or deposited in the
U.S. mail, First Class with postage prepaid, and addressed to the parties at the
addresses of the parties set forth at the end of this Agreement or such other
address as a party may request by notifying the other in writing.
 
 
4

--------------------------------------------------------------------------------


 
 
Any notice to the Escrow Holder shall be sent to the Company’s address with a
copy to the other party hereto.
 
(d) The rights of the Company under this Agreement shall be transferable to any
one or more persons or entities, and all covenants and agreements hereunder
shall inure to the benefit of, and be enforceable by the Company’s successors
and assigns. The rights and obligations of the Grantee under this Agreement may
only be assigned with the prior written consent of the Company.
 
(e) Either party’s failure to enforce any provision of this Agreement shall not
in any way be construed as a waiver of any such provision, nor prevent that
party from thereafter enforcing any other provision of this Agreement. The
rights granted both parties hereunder are cumulative and shall not constitute a
waiver of either party’s right to assert any other legal remedy available to it.
 
(f) The Company may, in its sole discretion, decide to deliver any documents
related to the Shares of Restricted Stock awarded under the Plan or future
Restricted Stock that may be awarded under the Plan by electronic means or
request Grantee’s consent to participate in the Plan by electronic means.
Grantee hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through any on-line or electronic system
established and maintained by the Company or another third party designated by
the Company.
 
(g) The Grantee agrees upon request to execute any further documents or
instruments necessary or desirable to carry out the purposes or intent of this
Agreement.
 
(h) GRANTEE ACKNOWLEDGES AND AGREES THAT THE VESTING OF SHARES PURSUANT TO
SECTION 3 HEREOF IS EARNED ONLY BY CONTINUING SERVICE AS A SERVICE PROVIDER AT
THE WILL OF THE COMPANY (OR THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING
GRANTEE) AND NOT THROUGH THE ACT OF BEING HIRED OR ACQUIRING SHARES HEREUNDER.
GRANTEE FURTHER ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE TRANSACTIONS
CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT
CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE
PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL NOT
INTERFERE WITH GRANTEE’S RIGHT OR THE RIGHT OF THE COMPANY (OR THE PARENT OR
SUBSIDIARY EMPLOYING OR RETAINING GRANTEE) TO TERMINATE GRANTEE’S RELATIONSHIP
AS A SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT CAUSE.


 
5

--------------------------------------------------------------------------------





 
ASSIGNMENT SEPARATE FROM CERTIFICATE
 
FOR VALUE RECEIVED I, ____________________, hereby sell, assign and transfer
unto___________________, (__________) shares of the Common Stock of VA Software
Corporation, standing in my name of the books of said corporation represented by
Certificate No. _____ herewith and do hereby irrevocably constitute and appoint
________________ to transfer the said stock on the books of the within named
corporation with full power of substitution in the premises.
 
This Stock Assignment may be used only in accordance with the Restricted Stock
Purchase Agreement (the “Agreement”) between VA Software Corporation and the
undersigned dated __________________________.
 


Dated: _______________, _____
 
Signature:______________________________
 


 


 


 


 


 


INSTRUCTIONS: Please do not fill in any blanks other than the signature line.
The purpose of this assignment is to enable the Company to exercise the
Reacquisition Right, as set forth in the Agreement, without requiring additional
signatures on the part of the Grantee.
 
 

--------------------------------------------------------------------------------

